DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims and has added new claims.  Support for the amendments and the new claims is found in the original filing.
The new and previously submitted claims in conjunction with the remarks filed 1/20/2022 while do not overcome the rejections under section 103 below set forth for the reasons more fully below set forth.
Amended and new grounds of rejection are below set forth addressing the amended claims as well as the new claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
CLAIM INTERPRETATION AND INTRODUCTION:
The following claim interpretation and introduction is expressly incorporated into each rejection below as though fully set forth therein.
The claims are directed to ranges which recite “about” which is defined in the instant specification at [0151]:

    PNG
    media_image1.png
    102
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    824
    media_image2.png
    Greyscale

The examiner maintains that given the definition of “about” as it applies to the claimed ranges, a variation of within 10 % of the cited value the prior art reference as below cited overlaps the instantly claimed ranges and/or renders them sufficiently close as to be obvious variants to one of ordinary skill in the art at the time of filing the invention.
The cited prior art reference teaches that the ranges of various components can be adjusted by one of ordinary skill in the art as such the instantly claimed ranges would have been obvious to try and to optimize to one of ordinary skill in the art at the time of filing the invention as more fully below set forth.  As such the examiner maintains that not only are overlapping ranges taught by the prior art, the ranges can be ascertained, optimized, adjusted to ascertain effective ranges to achieve desired properties such as corrosion rates (which corrosion rates of the reference are those of the instant claims as well) given the teaching of the prior art.  
The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image3.png
    502
    858
    media_image3.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   The examiner maintains the ranges are overlapping as more fully below set forth and/or are within the ability of one of ordinary skill in the art at the time of filing the invention to ascertain based upon the teachings of the below cited references as already recognized in the instant specification.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"

Claims 1, 4, 6-11, 13-14, 16, 18, 20, 23, 26-28,  and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2016/0348252) in the alternative further in view of Cheng (US 6,103,144)
Regarding Claims 1, 4, 6-11, 13-14, 16, 18, 20, 23, 26-28,  and 30
The examiner notes that the difference between the cited reference Rane and the instantly claimed invention of claims 1, 4, 6-11, 13-14, 16, 18, 20, 23, 26-28,  and 30 is in the amount of the oxidizing halogen.  As more fully below set forth the examiner maintains that the teaching of Rane renders obvious the claimed ranges of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm and 0.6 ppm to 1 ppm
The cited reference uses the oxidizing halogen for the same purpose as the instant application and the composition of the cited prior art also achieves the desired corrosion rate (while no longer claimed the pre-determined corrosion rate of the reference is that of the instant application as described at [0103]).  The reference discloses using smaller amounts of the oxidizing halogen (see below).  The claimed ranges are recited as “about” which is defined in the instant specification to include a range within 10 % of the cited value.   As more fully below set forth the examiner maintains the reference provides sufficient information so as to render obvious the claimed range of oxidizing halogen (esp. within 10 % of the claimed ranges of “about”).
Regarding the range of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm while the examiner maintains the primary reference provides sufficient guidance to render these ranges obvious a secondary reference has previously been cited to establish a point within said ranges rendering them obvious.  In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Further regarding the ranges claimed ranges of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm and 0.6 ppm to 1 ppm  the examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  The reference expressly recites a preference and ability to use a small amount of this oxidizing halogen and also clearly indicates that it is used in conjunction with the benzimidazole to achieve the desired corrosion improvement while maintaining bactericide functionality.  As such the examiner maintains the ranges are within the ken of one of ordinary skill in the art at the time of filing the invention.
1)	The reference Rane teaches corrosion reduction of metal surface in an aqueous system via contacting with the exact claimed benzimidazoles in the range of the independent claim and Rane recites the claimed species of oxidizing halogen:
Rane et al (US 2016/0348252) discloses corrosion inhibitors for aqueous systems comprising substituted benzimidazole (Abstract) 

    PNG
    media_image4.png
    660
    592
    media_image4.png
    Greyscale

2)	The reference Rane teaches adding the benzimidazole to the aqueous system comprising a metal surface with a bromide in the claimed dosage of 0.01ppm to 500 ppm – and overlapping ranges as below set forth:
The benzimidazole compound is used in an aqueous system with an oxidizing halogen compound by adding the benzimidazole to the aqueous system having an oxidizing halogen compound [0100] the benzimidazole may complex with the metal benzimidazole to reduce corrosion [0133] (meeting the limitations of claims 23 where it is added independently of the halogen and reacts with same in situ)
The benzimidazole is added in an range of about 0.01 to about 500 ppm [0131](meeting the range of claims including claims 1 and 16) or about 0.01 to about 100 ppm [0131][0138] (meeting the range of claims 1 and 11) 
composition may comprise oxidizing halogen such as chlorine, bromine, iodine, halogenated hydantoins [0049] [0133][0135]  
The composition provides corrosion protection for metal surface when added to an aqueous system in contact with a metal surface  in the presence of oxidizing halogens including bromine, iodine/pypiodous acid, halogenated hydantoins, etc. [0133] (meeting the limitation for adding the benzimidazole to an aqueous system comprising a metal surface, adding a halogen of bromine, iodine of claim 1, a halogen stabilizer of a hydantoin of claim 6 a precursor iodine precursor of claim 4 and for the aqueous system to be brominated of claim 14 adding to an aqueous system and reducing corrosion of claim 18 a bromine/halogen hydantoin of claims) 
The compound is added to an aqueous system at any dosage rate such as a rate of 0.01 ppm to 100 ppm [0131] [0134](meeting the limitation of claims 1 and 11 and overlapping the range of claim 26)  
The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] (rendering obvious the ranges of the instant claims including new claims)
The oxidizing halogens include:  bromine, iodine, halogenated hydantoins [0049] [0133][0135] (meeting the limitations of claim 25 for hydantoin)
    PNG
    media_image5.png
    46
    516
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    159
    550
    media_image6.png
    Greyscale

 [W] the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
3)	Further Regarding the amount of the oxidizing halogen – overlapping ranges and capable of optimization based on teachings of the reference to use low amounts
a) the teachings of Rane render obvious the claimed range of halogen:
Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137] (rendering obvious the ranges of the instant claims including new claim 27) The composition comprises oxidizing halogen compounds such as bromine, chlorine, etc. [0133] (meeting the limitation for adjusting dosage to achieve a predetermined corrosion rate of claim 9) 
Oxidizing halogen includes bromine, iodine, halogenated hydantoins [0049] [0133][0135]  (meeting the limitations of claims 1, 21 for iodine or bromine and claim 6 for hydantoin and claim 28 for a source of iodide ions) 

    PNG
    media_image7.png
    164
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    311
    517
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    249
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    341
    243
    media_image10.png
    Greyscale
  + Bromine
Thereby rendering obvious the limitations of claim 6 including R-N-Br where R-N is hydantoin group.
Corrosion rates of copper in the presence of the compound is measured using linear polarization resistance measurements.  The test solution comprised the benzimidazole compound and chloride 590ppm, etc. [0156] (meeting the limitation for oxidizing halogen) (meeting the limitation for copper or copper alloy of claim 8 and measuring corrosion rate of claim 7, 9 and 10)
The reference teaches an example where the copper is exposed to bleach solution [0158] (thereby further meeting the limitation for the aqueous system to be chlorinated of claim 14 and claim 30) and where the chloride is in an amount of 590 ppm [0156] (a halogen range further meeting the limitations of the claims meeting the limitation of claim 30 for aqueous system to be chlorinated) 

    PNG
    media_image11.png
    699
    667
    media_image11.png
    Greyscale

The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] (i.e. effective amounts rendering obvious the claimed ranges including new claims 26-27)
Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137] (i.e. effective amounts rendering obvious the claimed ranges including new claim 27).  The composition protects copper alloys from corrosion [0128-0129] 
provides a corrosion rate acceptable according to industry standards such as 0.2 mpy or less or 0.1 mpy or less  etc. [0130] (meeting the limitation for predetermined corrosion rate and adjusting the dosage of claim 9)  
The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] See also claims 1, 6 and 7 of reference (i.e. adding to aqueous system, cooling system, benzimidazole and halogen) The aqueous system comprises an oxidizing halogen compound as such it has been added in situ.  (See claim 6 reference) 
a) Assuming arguendo Rane does not render obvious the range of the halogen:
While the examiner maintains the amount of the halogen in the aqueous system is readily ascertainable in view of the teachings of the reference and the knowledge of one of ordinary skill in the art at the time of filing the invention assuming arguendo it is not:
Cheng discloses a compound effective in corrosion inhibiting in aqueous systems treated with halogen biocide for corrosion rates of 
Cheng discloses adding compounds similar to that of the primary reference.  Cheng teaches use of various benzimidazole and tolytriazoles (See tables I and II) which are added to aqueous systems in contact with copper surfaces where the aqueous system is treated with an oxidizing halogen biocide in ranges of 5 ppm of oxidizing halogen (within the claimed range of the instant claims) for corrosion rate of less than 2.5 mpy where the halogen is added to the aqueous system (i.e. treated with..) and the corrosion inhibitor is added as well.  (See claim 1 Cheng) The corrosion inhibitors include:

    PNG
    media_image12.png
    459
    635
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    403
    517
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    305
    708
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add oxidizing halogen biocide in ranges of 5 ppm as taught by Cheng to Rane as it is a suitable range for biocide addition to reduce corrosion in aqueous compositions in combination with benzotriazoles thereby providing sufficient biocide activity and corrosion rate control in Rane.. 
The composition provides corrosion protection for metal surface when added to an aqueous system in contact with a metal surface  in the presence of oxidizing halogens including bromine, iodine/pypiodous acid, halogenated hydantoins, etc. [0133] (meeting the limitation for adding the benzimidazole to an 
Below is Restated rejection of prior office action which the examiner maintains renders obvious the amended and new claim limitations:
Rane et al (US 2016/0348252) discloses corrosion inhibitors for aqueous systems comprising substituted benzimidazole (Abstract) 

    PNG
    media_image4.png
    660
    592
    media_image4.png
    Greyscale

The above formula meet the claimed formula and claimed embodiments of claims 1 and 16, 
(R6 is methyl R1 is hydroxyl R4-5 and R7 is H, X Y R2-3: hydroxyl C7 aryl/phenyl = Claims 2-3 and 16-17 – Z CR4 Z is hydrogen and claim 19 see [0080])

    PNG
    media_image15.png
    414
    570
    media_image15.png
    Greyscale

X is halogen [0057] and halogen includes Bromine [0043] 

    PNG
    media_image16.png
    396
    556
    media_image16.png
    Greyscale
(meeting claim 20)

    PNG
    media_image17.png
    830
    541
    media_image17.png
    Greyscale

The benzimidazole compound is used in an aqueous system with an oxidizing halogen compound by adding the benzimidazole to the aqueous system having an oxidizing halogen compound [0100] the benzimidazole may complex with the metal benzimidazole to reduce corrosion [0133] (meeting the limitations of claims 23 where it is added independently of the halogen and reacts with same in situ)
benzimidazole is added in an range of about 0.01 to about 500 ppm [0131](meeting the range of claims including claims 1 and 16) or about 0.01 to about 100 ppm [0131][0138] (meeting the range of claims 1 and 11) 
The composition may comprise oxidizing halogen such as chlorine, bromine, iodine, halogenated hydantoins [0049] [0133][0135]  
The composition provides corrosion protection for metal surface when added to an aqueous system in contact with a metal surface  in the presence of oxidizing halogens including bromine, iodine/pypiodous acid, halogenated hydantoins, etc. [0133] (meeting the limitation for adding the benzimidazole to an aqueous system comprising a metal surface, adding a halogen of bromine, iodine of claim 1, a halogen stabilizer of a hydantoin of claim 6 a precursor iodine precursor of claim 4 and for the aqueous system to be brominated of claim 14 adding to an aqueous system and reducing corrosion of claim 18 a bromine/halogen hydantoin of claims) 
The benzimidazole may be in the form of an iodide or bromide salt [0095][0122] (i.e. meeting the limitation for the benzimidazole to react with the oxidizing halogen of claims also meeting the limitation of claim 4) 
The composition may comprises oxidizing halogen compounds as biocides [0055] (meeting the limitation of claim 13)
The compound is added to an aqueous system at any dosage rate such as a rate of 0.01 ppm to 100 ppm [0131] [0134](meeting the limitation of claims 1 and 11)  
The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] 
Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137] The composition comprises oxidizing halogen compounds such as bromine, chlorine, etc. [0133] (meeting the limitation for adjusting dosage to achieve a predetermined corrosion rate of claim 9) The composition protects copper alloys from corrosion [0128-0129] The corrosion rate provided by the composition is not limited and the composition provides a corrosion rate acceptable according to industry standards such as 0.2 mpy or less or 0.1 mpy or less  etc. [0130] (meeting the limitation for predetermined corrosion rate and adjusting the dosage of claim 9)

    PNG
    media_image18.png
    62
    605
    media_image18.png
    Greyscale

Oxidizing halogen includes bromine, iodine, halogenated hydantoins [0049] [0133][0135]  (meeting the limitations of claims 1, 21 for iodine or bromine and claim 6 for hydantoin and claim 28 for a source of iodide ions) 


    PNG
    media_image7.png
    164
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    311
    517
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    249
    543
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    341
    243
    media_image10.png
    Greyscale
  + Bromine
Thereby rendering obvious the limitations of new claim 25 including R-N-Br where R-N is hydantoin group.
Corrosion rates of copper in the presence of the compound is measured using linear polarization resistance measurements.  The test solution comprised the benzimidazole compound and chloride 590ppm, etc. [0156] (MEETING THE LIMITATION FOR A HALOGEN, FOR An oxidizing HALOGEN OF THE CLAIMS 1, 16 and 25) (meeting the limitation for copper or copper alloy of claim 8 and measuring corrosion rate of claim 7)
The reference teaches an example where the copper is exposed to bleach solution [0158] (thereby further meeting the limitation for the aqueous system to be chlorinated of claim 14) and where the chloride is in an amount of 590 ppm [0156] (a halogen range further meeting the limitations of the claims meeting the limitation of claim 30 for aqueous system to be chlorinated) 

    PNG
    media_image11.png
    699
    667
    media_image11.png
    Greyscale

Further Regarding Claims 9-10:
Rane discloses the limitations above set forth.  Rane discloses the compound is added to an aqueous system at any dosage rate such as a rate of 0.01 ppm to 100 ppm [0131] [0134](meeting the limitation of claims 1 and 11)  
The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137] The composition protects copper alloys from corrosion [0128-0129] The corrosion rate provided by the composition is not limited and the composition provides a corrosion rate acceptable according to industry standards such as 0.2 mpy or less or 0.1 mpy or less  etc. [0130] (meeting the limitation for predetermined corrosion rate and adjusting the dosage of claim 9)  Corrosion rates of copper in the presence of the compound is measured using linear polarization resistance measurements.  The test solution comprised the benzamidazole compound and chloride, etc. [0156]
The examiner maintains that the teachings of Rane of using the additives in combination to achieve an industry standard acceptable corrosion rate and measuring the rates meets the limitation for adjusting the dosage of the compound of the benzimidazole and the halogen to achieve a predetermined corrosion rate and one of ordinary skill in the art would readily envisage adjusting additives to achieve an industry standard corrosion rate.  Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
corrosion inhibitors are added to the aqueous system and the additives are also added to the aqueous system including antimicrobials (.e. halogen and in situ) [0146] Rane discloses the compound is added to an aqueous system at any dosage rate such as a rate of 0.01 ppm to 100 ppm [0131] [0134](i.e. in situ)   The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] See also claims 1, 6 and 7 of reference (i.e. adding to aqueous system, cooling system, benzimidazole and halogen) The aqueous system comprises an oxidizing halogen compound as such it has been added in situ.  (See claim 6 reference) 
The oxidizing halogens include:  bromine, iodine, halogenated hydantoins [0049] [0133][0135] (meeting the limitations of claim 25 for hydantoin)
    PNG
    media_image5.png
    46
    516
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    159
    550
    media_image6.png
    Greyscale

 [W] the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
[0156] of Rane teaches in Example 2 the benzimidazole is added to an aqueous system with chloride.  
    PNG
    media_image19.png
    656
    606
    media_image19.png
    Greyscale

(i.e. corresponding to applicant’s remarks of 1/12/2021 at p11:  the compound can be added directly to water with bromine or iodine based biocides.) 
The examiner notes that in the instant specification the applicant indicates that the benzimidazole exposed to chlorine will result in forming some chlorinated benzimidazole [00146] The examiner maintains a similar result would be expected for 
    PNG
    media_image20.png
    121
    831
    media_image20.png
    Greyscale
 
[0107] of Specification:
    PNG
    media_image21.png
    139
    812
    media_image21.png
    Greyscale
 
The prior art discloses the oxidizing halogen in solution with the benzimidazole ring, as such the examiner maintains the reaction argued by applicant will necessarily occur without a pre reaction esp. for the bromine and iodine recited by the reference.]
The examiner maintains that adding the compound directly to water with chloride will affect the argued and claimed reaction as such so too will the bromine and iodine taught by the reference.
As such this meets the limitation in that the halogen and the benzimidazole being combined in the aqueous system (in situ) will necessarily react as claimed (esp. where no reaction conditions are required beyond both being present).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
[0055] of the reference teaches:  Moreover, while benzotriazoles and benzimidazoles are generally unstable in the presence of oxidizing halogen compounds, Applicants have discovered that imidazoles and benzimidazoles capable of undergoing 1,2-chelation with a metal impart exemplary protection of metal in the presence of oxidizing halogen compounds. … Thus, in certain embodiments, the methods of the present invention provide protection against metal corrosion in aqueous systems which employ oxidizing halogen compounds as biocides. The benzimidazole is unstable in the presence of the halogen i.e. they react.  Thereby further establishing the benzimidazole reacts with the halogen in situ.
The reference indicates that halogenated azoles result from the reaction between the azole and oxidizing agent and are not released into the environment [0137] (reaction occurs between the benzimidazole and the halogen)
While there is no example using the bromine or iodine halogen, said halogens are expressly taught by the reference as more fully above set forth. While the examples utilize chlorine the examiner maintains that the other recited halogens will also react with the benzimidazole. 
The claimed halogens having been expressly recited, the examiner maintains one of ordinary skill in the art at the time of filing the invention can readily envisage the Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).  
Further Regarding Claims 1 and 11:
Rane discloses the limitations above set forth.  Rane discloses the compound benzimidazole is added to an aqueous system at any dosage rate such as a rate of 0.01 ppm to 100 ppm [0131] [0134] 
The amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] Smaller amounts of oxidizing halogen is required to maintain lo microbial levels [0137] The composition protects copper alloys from corrosion [0128-0129] 
The corrosion rate provided by the composition is not limited and the composition provides a corrosion rate acceptable according to industry standards such as 0.2 mpy or less or 0.1 mpy or less, etc. [0130] (meeting the limitation for predetermined corrosion rate and adjusting the dosage of claim 9)  Corrosion rates of copper in the presence of the compound is measured using linear polarization resistance measurements.  The test solution comprised the benzimidazole compound and chloride, etc. [0156]
The examiner maintains that the teachings of Rane of using the additives in combination to achieve an industry standard acceptable corrosion rate and measuring the rates meets the limitation for adjusting the dosage of the compound of the benzimidazole and the halogen to achieve a predetermined corrosion rate renders obvious to one of ordinary skill in the art at the time of the invention to try to adjust the additive amounts to so achieve the desired industrial standard corrosion rate thereby overlapping and/or meeting the limitations of claim 11 (esp. where the benzimidazole is in the claimed amount of claim 11).
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Rane discloses iodide and bromide salts [0095] 
Rane discloses comprise a solvent [0140] such that the formula I or II is present in an amount of 0.1g/100mL or 50g/100mL = 0.1 to 50 wt./vol. %.  With the addition of the halogen as above set forth this range overlaps the claimed range of about 1 wt. % to about 50 wt. % of the claims.  See MPEP 2144.05(I): "In the case where the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
See also instant specification wherein ranges which use the term “about” also include a 10% deviation for the range set forth:

    PNG
    media_image22.png
    88
    776
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    77
    761
    media_image23.png
    Greyscale

In the alternative, further Regarding the claimed range of oxidizing halogen:
While the examiner maintains the amount of the halogen in the aqueous system is readily ascertainable in view of the teachings of the reference and the knowledge of one of ordinary skill in the art at the time of filing the invention assuming arguendo it is not:
Cheng discloses a compound effective in corrosion inhibiting in aqueous systems treated with halogen biocide for corrosion rates of less than about 2. mills per year when the halogen is present and do not exhibit a detrimental effect on halogen 
Cheng discloses adding compounds similar to that of the primary reference.  Cheng teaches use of various benzimidazole and tolytriazoles (See tables I and II) which are added to aqueous systems in contact with copper surfaces where the aqueous system is treated with an oxidizing halogen biocide in ranges of 5 ppm of oxidizing halogen (within the claimed range of the instant claims) for corrosion rate of less than 2.5 mpy where the halogen is added to the aqueous system (i.e. treated with..) and the corrosion inhibitor is added as well.  (See claim 1 Cheng) The corrosion inhibitors include:

    PNG
    media_image12.png
    459
    635
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    403
    517
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    305
    708
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add oxidizing halogen biocide in ranges of 5 ppm as taught by Cheng to Rane as it is a suitable range for biocide addition to reduce corrosion in aqueous compositions in combination with benzotriazoles thereby providing sufficient biocide activity and corrosion rate control in Rane.



‘

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2016/0348252) in the alternative further in view of Cheng (US 6,103,144) as applied to claims 1, 4, 6-11, 13-14, 16, 18, 20, 23, 26, 28,  and 30 above further in view of Moore et al. (US7,195,782) or further in view of Janak et al (US 2016/0177170)
Regarding Claims 29 and 31:
Rane discloses the limitations above set forth.  Rane discloses an oxidizing halogen may be a stabilized version of hypobromous acid, hypchlorous acid, and compounds or chemical groups capable of releasing bromine and iodine [0049[0-133][0135]  iodide and bromide salts [0095] 
Rane does not expressly disclose iodide ions from sodium iodide or the oxidizing halogen to be a stabilized bromine of sulfamic acid 
	Moore et al. (US7,195,782) discloses aqueous bromine biocide in the form of a sulfamic acid (C3 L23-30 and L40-45)  the bromine is liberated for biocidal activity in aqueous solutions (abstract) The composition may be stored and shipped until use (C1 L6-21) .  The biocide is a stable oxidizing bromine compound (C5 L55-68) 
	Janak et al (US 2016/0177170) discloses a corrosion inhibitor comprising an iodide salt of sodium iodide as a corrosion inhibitor intensifier [0073] [0073] used with other corrosion inhibitors.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the bromide sulfamic acid as a source of bromide or the sodium iodide as the source of iodide in Rane as they are suitable for reducing biocidal activity the bromide sulfamic acid is storage stable for shipping, etc. as taught by Moore and the . 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
The prior art primary reference expressly teaches each and every limitation of the claims expressly except for the range of the oxidizing halogen.  As such a rejection for obviousness has been above presented.  The examiner has established that one of skill in the art could ascertain and would be motivated to use the appropriate amount of the oxidizing halogen (as more fully above and below recited) rendering same obvious.  Notwithstanding same, the examiner has also (in the alternative) provided secondary reference teaching the amount of the oxidizing halogen and combined same with the primary reference teachings further establishing obviousness (again as more fully above and below set forth).  Applicant traverses the rejections and asserts obviousness has not been established.  This is not persuasive as more fully below set forth. 
REGARDING RANGES OF OXIDIZING HALOGEN:
The examiner notes that the difference between the cited reference Rane and the instantly claimed invention of claims 1, 4, 6-11, 13-14, 16, 18, 20, 23, 26, 28,  and 30 traversed by the applicant is the amount of the oxidizing halogen.  The examiner maintains that the teaching of Rane renders obvious the claimed ranges of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm and 0.6 ppm to 1 ppm by a preponderance of the evidence.
The cited reference uses the oxidizing halogen for the same purpose as the instant application and the composition of the cited prior art also achieves the desired corrosion rate (while no longer claimed the pre-determined corrosion rate of the 
Regarding the range of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm while the examiner maintains the primary reference provides sufficient guidance to render these ranges obvious and a secondary reference has previously been cited to establish a point within said ranges rendering them obvious.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Further regarding the ranges claimed ranges of the oxidizing halogen of 0.01 to 500 ppm, 0.01 to 100 ppm and 0.6 ppm to 1 ppm  the examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  
The reference expressly recites a preference and ability to use a small amount of this oxidizing halogen and also clearly indicates that it is used in conjunction with the benzimidazole to achieve the desired corrosion improvement while maintaining bactericide functionality.  As such the examiner maintains the ranges are within the ken of one of ordinary skill in the art at the time of filing the invention.
REGARDING SPECIES OF THE OXIDIZING HALOGEN:
The applicant argues the range of the “particular” oxidizing halogen.  Since the reference expressly recites the claimed species of the dependent claims this is not persuasive.

RESPONSE TO REMARKS:
The claims recite an amount of the oxidizing halogen and applicant argues this limitation is not taught or rendered obvious by the cited prior art – no motivation to use the instantly claimed dosage and argues the examples teach away from the claimed ranges, etc. This is not persuasive. 
Applicant argues the reference does not expressly recite a range of the oxidizing halogen.   
While there is no expressly recited range of the oxidizing halogen the examiner maintains that the teachings of the reference and the use of the oxidizing halogen with the instantly claimed benzimidazole for the same claimed purpose of corrosion prevention in aqueous systems is taught by the reference as such one of skill in the art can ascertain an appropriate amount of same as more fully above set forth.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (emphasis added by examiner) 
No evidence of criticality of ranges is set forth in support of the claimed ranges (esp. where they are recited as “about”).
Further Regarding Applicants Remarks About the Range of the Oxidizing Halogen:
Applicant focuses on the example of the cited prior art to establish non obviousness of the range of the oxidizing halogen.  This is not persuasive.
The reference is not limited to the examples as applicant argues these examples teach away from the claimed invention.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The reference expressly recites the addition of an oxidizing halogen and recites bromine as a halogen and also recites hydantion halogens as more fully above set forth.  
The reference is not limited to free residual chlorine.  For example:

    PNG
    media_image24.png
    144
    478
    media_image24.png
    Greyscale

and teaches the claimed benzimidazole as above set forth.  
Applicant argues one of skill in the art would not find it obvious to use the two compositional components together to reduce corrosion.  
This is not persuasive.  The reference expressly teaches reduction of corrosion in aqueous systems using a combination/formulation of these two components (again as more fully above set forth – see generally Abstract of reference).   The reference does not teach away from the claimed invention.
 Applicant acknowledges the biocide functionality of the oxidizing halogen (Spec. [0056]) The argument that one of skill in the art would not know to use this additive in a corrosion inhibiting composition is not persuasive as the prior art does just that.  The functionality as a biocide does not preclude its use in a composition for corrosion inhibition.
The examiner maintains that the amount of oxidizing halogen necessary for biocidal control is reduced by use of the benzimidazole as taught by the cited reference above and also maintains the amount required can be ascertained and identified by one of ordinary skill in the art at the time of filing the invention to correspond to the aqueous system and corrosion ranges that are desired esp. where the corrosion rates (the same rates of the instant claims) are also taught by the reference again as more fully above set forth.  For example:  [0134] where the benzimidazole and oxidizing halogen are used to achieve corrosion rates of 0.1 mpy or less.
The examiner maintains one of skill in the art can ascertain an appropriate amount of the oxidizing halogen.  To this end the examiner again notes that the Applicant recognizes that one of skill in the art can ascertain dosages of the halogen and the benzimidazole esp. to achieve a desired/pre-determined corrosion rate in the instant specification:

    PNG
    media_image25.png
    126
    839
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    89
    800
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    190
    799
    media_image27.png
    Greyscale

The instantly cited reference teaches the same corrosion rates and recognizes that lower amounts of the halogen biocide may be used and that the amount of the halogen biocide may be adjusted to achieve desired corrosion rates etc. as above set forth rendering obvious to one of ordinary skill in the art at the time of filing the invention the instantly claimed oxidizing halogen ranges.
The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image3.png
    502
    858
    media_image3.png
    Greyscale

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (emphasis added by examiner)

    PNG
    media_image1.png
    102
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    824
    media_image2.png
    Greyscale

The examiner maintains that given the definition of “about” as it applies to the claimed ranges, a variation of within 10 % of the cited value the prior art reference as below cited overlaps the instantly claimed ranges.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
Applicant argues no expectation of success:  This is not persuasive.  
The cited prior art reference teaches that the ranges of various components can be adjusted by one of ordinary skill in the art at the time of filing the invention as more fully below and above set forth to achieve an desired corrosion rate. [0134]   Smaller amounts of oxidizing halogen is required to maintain low microbial levels [0137] Thereby clearly demonstrating an expectation of success at corrosion reduction/control in aqueous environs.  As such the examiner maintains the ranges can be ascertained, optimized, adjusted to ascertain effective ranges to achieve desired properties such as corrosion rates (which corrosion rates of the reference are those of the instant claims as well) given the teaching of the prior art.  


    PNG
    media_image28.png
    526
    543
    media_image28.png
    Greyscale

Notwithstanding the above, additional prior art (recited in the alternative rejection) has also been provided teaching an amount of oxidizing halogen within the claimed range (of all but the new dependent claim which the examiner maintains is still rendered obvious) as more fully above set forth.    MPEP 2144.08   A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).   
See above rejection where Cheng teaches a method to reduce corrosion in aqueous systems also using benzimidazole and oxidizing halogens and teaches an amount of the halogen within the claimed range.    It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add oxidizing halogen biocide in ranges of 5 ppm as taught by Cheng to Rane as it is a suitable range for biocide 
The examiner maintains a prima facie showing of obviousness by a preponderance of the evidence has been established.  
APPLICANT ARGUES UNEXPECTED AND SUPERIOR RESULTS:
Applicant argues the presence of the oxidizing agent dramatically increases corrosion.  Applicant notes that the oxidizing halogens are often used as biocidal agents and corrosion inhibitors are added to protect from the corrosive effects of the biocidal agent as well as naturally occurring corrosion. Applicant recognizes Rane teaches the benzimidazole as the corrosion inhibitor and argues that addition of chlorine in the presence of the benzimidazole will increase corrosion and that one of ordinary skill in the art at the time of filing the invention would not expect that the addition of bromine/iodine will reduce corrosion.   
NOT UNEXPECTED:
Applicant argues the result of reduced corrosion in the presence of the oxidizing halogen species of bromine combined with the benzimidazole is unexpected.  This is not persuasive.  The reference teaches the amount of oxidizing halogen and amount of the compound benzimidazole can be used in combination to achieve inhibition of metal corrosion [0134-0139] 
Applicant argues a laundry list of oxidizing halogens without distinction and that one of skill would not expect bromine to behave differently than chlorine.  This is not persuasive as the reference expressly recites bromine.  Further the independent claim does not require bromine but may be bromine or iodine.   "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).   However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)
As above set forth the primary reference teaches the amounts of the compositional components can be adjusted to achieve a desired corrosion rate.   No limit on the maximum amount is expressly set forth in the primary reference for the halogenated oxidizing component though it is recognized that “small” amounts may be used (i.e. as in the instant claims) 
Applicant argues unexpected and superior results.  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  
The argument of unexpected and superior results is not persuasive as the argued results are not unexpected.
The cited prior art reference teaches that the ranges of various components can be adjusted by one of ordinary skill in the art at the time of filing the invention as more fully below and above set forth to achieve an desired corrosion rate. [0134]   Thereby clearly demonstrating an expectation of success at corrosion reduction/control in aqueous environs.  Presence of a property not In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
It is known that the halogen in the higher Group on the periodic table can oxidize ions of the lower group – so chlorine would tend to cause more oxidation than iodine or bromide and therefore would be more corrosive correspondingly if attempting to minimize corrosion, using a halogen from a lower group such as bromine would result in lower corrosion.
NOT COMMENSURATE WITH THE SCOPE OF THE CLAIMS:
Applicant is arguing the importance of the choice of bromine vs. other halogens.  The claims also include iodine.  No information is offered on this halogen choice.  The data offered by the applicant is not commensurate with the scope of the claims a range 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The data offered does not establish criticality of the claimed ranges.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
The examiner notes the applicant recognizes that the dosage may vary depending on factors such as the conditions of the aqueous system (not addressed in the argument of unexpected and superior results and also therefore not commensurate with the claims which do not set forth any system parameters).

    PNG
    media_image25.png
    126
    839
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    89
    800
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    190
    799
    media_image27.png
    Greyscale

The instant specification acknowledges certain knowledge/skill by those of skill in the art at the time of filing the invention for example at [0099-0102]:  

    PNG
    media_image3.png
    502
    858
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    102
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    824
    media_image2.png
    Greyscale

	The examiner maintains that the dosage adjustment to achieve a desired corrosion rate is within the ken of one of skill in the art at the time of filing the invention as recognized by applicant and not unexpected.
	Notwithstanding same, the examiner finds the evidence is insufficient to overcome the showing of obviousness.  Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May,
The examiner maintains that the reference renders obvious the instant claimed invention by a preponderance of the evidence. The argument of unexpected and superior results is not persuasive.  
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior mailed office actions teaching the claimed compound as well as any PTO 892 accompanying the current office action.  
For informational purposes:  it is known that the halogen in the higher Group can oxidize ions of the lower group – so chlorine would tend to cause more oxidation than iodine or bromide and therefore would be more corrosive.  Halogens as oxidizing agents (chemguide.co.uk) and Corrosion problems associated with stainless steel 4-1 – McNally Institute showing bromine and iodine to be less corrosive than chlorine therefore preferable as a biocide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759